                                           Case 3:20-cv-04444-LB Document 73 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     NATALIE OCEGUEDA, derivatively on                 Case No. 20-cv-04444-LB
                                         behalf of Facebook,
                                  12
Northern District of California




                                                        Plaintiff,
 United States District Court




                                                                                           ORDER DENYING MOTION TO
                                  13                                                       ENLARGE TIME
                                                 v.
                                  14                                                       Re: ECF No. 66
                                         MARK ZUCKERBERG, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17      For the reasons stated in In re Facebook, the court denies the motion because the plaintiff has not
                                  18   established that the court should lift the PSLRA stay. In re Facebook, Inc. S’holder Derivative Litig.,
                                  19   411 F. Supp. 3d 649, 652–54 (N.D. Cal. Nov. 12, 2019). The plaintiff’s cases are distinguishable. Id.
                                  20   at 655-56 (distinguishing King v. Verifone Holdings, Inc., 12 A.3d 1140 (Del. 2011) and Oswald v.
                                  21   Humphreys, No. C 16-00241 CRB, 2016 WL 6582025 (N.D. Cal. Nov. 7, 2016)). The case from the
                                  22   Central District did not address the Facebook decision and has a distinguishable context.
                                  23      This disposes of ECF No. 66.
                                  24      IT IS SO ORDERED.
                                  25      Dated: April 16, 2021                        ______________________________________
                                                                                       LAUREL BEELER
                                  26                                                   United States Magistrate Judge
                                  27

                                  28

                                       ORDER – No. 20-cv-04444-LB
